department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc pa cbs br1 uilc internal_revenue_service national_office field_service_advice memorandum for los angeles associate area_counsel sbse from subject assistant chief_counsel collection bankruptcy summonses cc pa cbs validity of an assessment made during a bankruptcy case where statutory_notice_of_deficiency was previously issued during the same bankruptcy case this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer year issue sec_1 is the year assessment valid where the statutory_notice_of_deficiency was issued and assessment was made during the taxpayer’s uninterrupted chapter bankruptcy proceeding if the assessment is invalid on what basis should the case be decided conclusion sec_1 the assessment is invalid because the 90-day period during which the taxpayer could file a petition with the tax_court was suspended by the bankruptcy proceeding therefore when the assessment was made the day period had not expired we should enter into a stipulated decision that the year liability is dollar_figure based on the invalidity of the date assessment facts the taxpayer is challenging the accuracy of her year liability in a tax_court petition seeking review of a notice_of_determination issued by the internal_revenue_service service office of appeals pursuant to sec_6330 the relevant facts are as follows the taxpayer filed a chapter bankruptcy case on date while the case was pending the service sent her a statutory_notice_of_deficiency for the year tax_liability on date an act permitted by the express language of u s c sec_362 however the taxpayer was precluded by the automatic_stay u s c sec_362 from filing a petition with the tax_court based on the statutory notice unless she obtained an order from the bankruptcy court lifting the stay the docket sheets from the chapter proceeding do not show that the taxpayer applied to lift the stay to bring a proceeding in the tax_court on date the service assessed the deficiency against the taxpayer the chapter case was dismissed on date thereby lifting the stay no plan_of_reorganization was ever confirmed by the court on date forty-three days after the dismissal an involuntary chapter case was filed against the taxpayer the chapter case was dismissed on date thereby lifting the stay law and analysis the general_rule is that if a taxpayer does not file a petition within days after the notice_of_deficiency is mailed the deficiency may be assessed sec_6213 however because of u s c sec_362’s prohibition on the filing of a tax_court petition sec_6213 suspends the 90-day period for days plus the period the automatic_stay is in effect 110_tc_271 84_tc_645 douglass v commissioner t c memo tax ct memo lexi sec_332 the first days of the 90-day period ran between the dismissal of the chapter case and the filing of the chapter petition the remaining days plus the days added by sec_6213 began to run after the dismissal of the chapter case on date therefore the taxpayer had until date to petition the tax_court in other words the time for filing a tax_court petition had not expired when the deficiency was assessed on date an assessment made prior to the expiration of time to petition the tax_court is invalid 944_f2d_1063 3d cir 205_f2d_461 5th cir 90_f2d_699 7th cir 86_f2d_149 9th cir cf 990_f2d_41 2nd cir but see 158_fsupp_951 30_fsupp_217 because the time for the taxpayer to file a petition had not expired when the year assessment was made we conclude the assessment is invalid case development hazards and other considerations considering the three year statute_of_limitations for assessment under sec_6501 including the suspension of the statute_of_limitations pursuant to sec_6503 during the bankruptcy cases plus days the time to reassess the deficiency under sec_6501 has passed even if the deficiency can be reassessed under some other provision such as sec_6501 the sec_6330 petition should be conceded in the notice_of_determination the appeals officer determined pursuant to sec_6330 that the taxpayer could not challenge her year liability because she had been given an opportunity to challenge the deficiency when she received the statutory_notice_of_deficiency notwithstanding the correctness of the appeals officer’s determination under sec_6330 he should have determined under sec_6330 that the assessment is invalid because the taxpayer’s sole challenge in her petition is to the year assessment and because the assessment is invalid we should enter into a stipulated decision that the year liability is dollar_figure however care should be taken in drafting the decision document so as not to prevent reassessment of the liability in the event some statutory exception to the three-year statute_of_limitations is applicable please call if you have any further questions gary d gray by alan c levine chief branch cc pa cbs br1
